Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
There was no privity of contract between the plaintiff and defendant. The latter purchased from Strong and knew him alone, and this cannot be relieved by a mere notice from the plaintiff that the lumber belonged to him. The notice at least recognized the right of Strong to sell the lumber, and so does the form of the action. Pro tanto, Strong was the agent pf the plaintiff without having disclosed his agency, and was entitled to collect the purchase price. The mere notice of Argénti to the defendant was insufficient to interrupt the completion of the performance of the contract. The defendant had the right to disbelieve it and disregard it. He had assumed a liability to 'another. His ditty was to fulfil it, unless legal steps had been taken to prevent him.
Judgment reversed and cause remanded.